              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENJAMIN EDWARD GREGOR , :
            Petitioner,  :                  1:20-cv-1619
                         :
    v.                   :                  Hon. John E. Jones III
                         :
CATRICIA HOWARD,         :
            Respondent.  :

                                 ORDER

                              April 30, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            without prejudice.

      2.    The Clerk or Court is directed to CLOSE this case.

                                     s/ John E. Jones III
                                     John E. Jones III, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
